Citation Nr: 1750865	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-31 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for service-connected lumbar bulging disc, L3-4 and L4-5, non-mechanical low back pain.

2.  Entitlement to an increased disability rating in excess of 20 percent for service-connected cervical degenerative joint disease and myositis.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service with the United States Army from December 2003 to January 2005, with additional periods of active duty for training from November 1984 to May 1985 and from February 2003 to June 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

In February 2017, the Veteran filed a separate claim for benefits for radiculopathy of the bilateral lower extremities and bilateral upper extremities.  In an April 2017 rating decision, the RO awarded 10 percent ratings for each lower extremity, effective February 1, 2017.  The RO declined to reopen the previously denied claim of entitlement to service connection for radiculopathy of the bilateral upper extremities.  To date, the Veteran has not indicated disagreement with the rating or effective dates assigned, nor has he filed a notice of disagreement as to the denial of secondary service connection for the claimed radiculopathy of the bilateral upper extremities.  The Board notes that the appeal period is still open if he wishes to do so.  As such, the issues currently on appeal are those noted on the cover page of this decision.  


FINDINGS OF FACT

1.  Throughout the duration of the appeal, the Veteran's lumbar spine disability manifested with forward flexion of 30 degrees or less without ankylosis.  

2.  Throughout the duration of the appeal, the Veteran's cervical spine disability manifested with forward flexion greater than 15 degrees but not greater than 30 degrees with no ankylosis in the cervical spine.  

CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for an increased disability rating in excess of 20 percent for service-connected degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Degenerative disc disease of the lumbar spine

The Veteran's degenerative disc disease is rated under Diagnostic Code 5242.  The general rating formula for diseases and injuries of the spine assigns disability ratings as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

Forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a.

Throughout the period on appeal, the Veteran's degenerative disc disease has been rated at 40 percent.  To receive a higher disability rating, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  

In December 2009 the Veteran underwent VA examination in connection with his claim.  At the time he reported having constant low back pain that he described as burning and pressure-filled, and that it radiated to his right lower extremity.  During the physical examination the Veteran had normal posture and gait, and there was evidence of muscle spasm and tenderness, although he had full strength in the extremities.  He had normal reflexes but a reduced range of motion in the lumbar spine.  Specifically, his forward flexion was to 25 degrees and his extension was to eight degrees.  His bilateral flexion was to ten degrees and his bilateral rotation was to 20 degrees.  The Veteran had a slightly decreased range of motion on repetition.  Around that time he had an x-ray of the spine that showed mild degenerative changes of the spine.  He was diagnosed with lumbar muscle spasm and lumbar bulging disc.  

In February 2011 the Veteran again underwent VA examination in connection with his claim, and at the time he reported that his back pain had increased since his last VA examination and that he had to limp due to difficulty walking with back pain.  He asserted that he was taking medication for his symptoms.  The Veteran reported that his low back pain radiated to the legs and that it was a "five" on a pain scale of one to ten.  During physical examination the Veteran had normal posture and gait, and there was evidence of muscle spasm and weakness.  His range of motion testing showed forward flexion to 30 degrees, extension to 20 degrees, and bilateral rotation and flexion to 30 degrees.  His sensation and reflexes were normal.  The Veteran was diagnosed with lumbar bulging disc at L3-L4 and L4-L5.  

Several months later the Veteran sought treatment and his range of motion was noted to be intact, but an October 2011 spinal MRI showed degenerative arthritic changes and degenerative disc disease with posterior spur formation and intervertebral disc herniation at L2-S1 with segmental canal stenosis and foraminal narrowing.

In June 2012 the Veteran again underwent VA examination in connection with his claim.  At the time he reported that his low back pain radiated to the groin and that it varied from a five to a ten on a pain scale of one to ten.  During the range of motion testing the Veteran's forward flexion was to 25 and his extension was to 20.  His bilateral flexion was from 20 to 25 but his bilateral rotation was normal.  His range of motion was slightly diminished on repetition.  He had muscle spasms resulting in abnormal gait, but he had nearly full strength in the extremities with no muscle atrophy.  The Veteran reported having intervertebral disc syndrome with incapacitating episodes lasting less than one week over the 12 months prior.  X-rays of the lumbar spine showed no evidence of vertebral fracture.  

The Veteran continued to receive conservative treatment for his spinal pain, to include physical therapy and medication management.  More recently in March 2017 the Veteran underwent VA examination in connection with his claim, at which time he reported that he had flare-ups of pain when standing or walking.  During the range of motion testing the Veteran's forward flexion was to 35 degrees and his extension was to 15 degrees.  His bilateral flexion and rotation was to 15 degrees, and although he had a painful range of motion there was no change on repetition.  He exhibited muscle spasms but it did not alter his gait.  The Veteran had full strength and reflexes in the extremities and had incapacitating episodes of intervertebral disc syndrome lasting one to two weeks.  

The evidence during this period is consistent with a 40 percent disability rating.  In this case the Veteran's forward flexion was to 30 degrees or less in all examinations.  This is consistent with a 40 percent disability rating.  Moreover, he had a painful range of motion that was occasionally diminished on repetition.  The evidence is not consistent with a higher disability rating, however.  The Board notes that to warrant a 50 percent disability rating the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  

There is no evidence that the Veteran has ever exhibited ankylosis of the spine, nor has the Veteran ever asserted that he has spinal ankylosis.  The requisite amount of incapacitating episodes for a higher rating to be assigned were not shown or alleged during this period.  Therefore, given the physical examination findings the Board finds that a 40 percent disability rating is warranted, and that the evidence is not consistent with a higher disability rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Degenerative joint disease of the cervical spine

The Veteran's degenerative disc disease of the cervical spine is rated under Diagnostic Code 5242 for intervertebral disc syndrome.  The general rating formula for diseases and injuries of the spine assigns disability ratings as follows:

A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

Forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine, warrants a 30 percent rating.  

Unfavorable ankylosis of the entire cervical spine warrants a 50 percent rating.  

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a.

In this case the Veteran is in receipt of a 20 percent disability rating throughout the duration of the appeal.  Therefore, to warrant a higher disability rating the evidence must show forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  

In December 2009 the Veteran underwent VA examination in connection with his claim.  At the time he reported having headaches and stabbing pains in the neck, and he was diagnosed with cervical degenerative joint disease with myositis.  On physical examination the Veteran had normal posture and gait and he had full strength in the extremities.  During the range of motion testing the Veteran had forward flexion to 32 degrees, extension to 10 degrees, bilateral flexion to 20 to 22 degrees, and bilateral rotation to 30 degrees.  His range of motion was slightly reduced on repetition.  The Veteran had x-rays of the cervical spine that showed mild degenerative changes, and an EMG nerve conduction study was normal.  

In February 2011 the Veteran again underwent VA examination in connection with his claim.  At that time he reported that his cervical spine pain had worsened since the last VA examination and that it would cause him to wake up in the night with pain and that it caused his shoulder to lock.  He asserted that he had flare-ups of pain weekly that lasted between three to seven days.  He reported that his back pain was a seven on a pain scale of one to ten.  During range of motion testing the Veteran's forward flexion was to 30 degrees and his extension was to 30 degrees.  His bilateral flexion was to 30 degrees and his bilateral rotation was to 50 degrees.  A follow up MRI of the cervical spine showed mild degenerative changes.  

In June 2012 the Veteran underwent VA examination again in connection with his claim.  He reported having neck pain that was a six on a pain scale of one to ten.  The Veteran's forward flexion was to 40 degrees and his extension was to 20 degrees.  His bilateral flexion was to 15 and 20 degrees, and his bilateral rotation was to 30 and 40 degrees.  His range of motion did not change on repetition, but he had weakened movement with pain.  The Veteran had guarding and spasms but it did not alter his gait.  His strength and sensation were normal but his reflexes were slightly reduced; there was no evidence of intervertebral disc syndrome.

More recently in March 2017 the Veteran underwent VA examination and he reported that his neck pain had worsened such that bending the neck to read or rotating the neck caused pain.  The Veteran also reported having numbness and tingling in the hands occasionally.  During the range of motion testing the Veteran had forward flexion to 25 degrees and extension to 25 degrees.  His bilateral flexion was between 25 to 35 degrees and his bilateral flexion was between 40 and 60 degrees.  The VA examiner noted some muscle spasms but it did not result in abnormal gait.  He had normal strength and reflexes in the extremities and mild numbness and paresthesias.  There was no evidence of ankylosis, intervertebral disc syndrome, or vertebral fracture with loss of height.  

Upon review, the Board finds that the Veteran's physical examination findings most nearly approximate the criteria associated with a 20 percent disability rating.  The Veteran has consistently had a reduced range of motion in the cervical spine.  His physical examination findings show that his forward flexion is to 25 degrees or better.  

The Board finds that the most probative evidence of record does not support a disability rating in excess of 20 percent.  As noted, the Veteran would have to have forward flexion to 15 degrees or less, or favorable ankylosis, for a 30 percent disability rating; or unfavorable ankylosis of the entire thoracolumbar spine for a 50 percent disability rating.  The Board concedes that the Veteran is limited in his range of motion and mobility, but there is no indication that he has forward flexion to 15 degrees or less or ankylosis in the spine.  Indeed, none of the VA examiners have ever indicated that the Veteran has ankylosis of the spine.  

Additionally, as no additional neurological abnormalities for which the Veteran is not already service-connected are shown, and the disability did not result in a multiple incapacitating episodes of IVDS, a separate or higher rating is not warranted when considering other provisions relevant to spinal disabilities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Diagnostic Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes.

In sum, the Board finds that the Veteran's cervical spine disability is consistent with a 20 percent disability rating.  Treatment notes support this finding.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107.

Other Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased disability rating in excess of 40 percent for service-connected lumbar bulging disc, L3-4 and L4-5, non-mechanical low back pain is denied.

Entitlement to an increased disability rating in excess of 20 percent for service-connected cervical degenerative joint disease and myositis is denied.  




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


